Citation Nr: 1404506	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for hypertension.

This matter was previously remanded by the Board in November 2011 for further procedural development, including a VA examination to determine the etiology of the Veteran's hypertension.

The November 2011 remand also instructed the RO to schedule an examination for the Veteran's service connection claim for gastroesophageal reflux disease (GERD).  Service connection was granted for GERD in a subsequent September 2012 rating decision.  As a grant of service connection for GERD is the grant of the full benefit sought on appeal, that matter is not before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137,  5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board has previously remanded this claim.  The Board remanded the claim in November 2011, instructing the RO to: (1) obtain the Veteran's full service treatment records; (2) obtain additional VA and non-VA treatment records identified by the Veteran; and (3) schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension disability. 

VA has obtained the Veteran's service treatment records, additional VA treatment records as indicated by the Veteran, and the Veteran was scheduled for and attended a VA examination in November 2011 to determine the etiology of his hypertension disability.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a June 2007 letter, subsequent to the September 2007 rating decision on appeal.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his hypertension in November 2011.  The Board finds this examination to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

If certain diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then they would be presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic" under 38 C.F.R. § 3.309(a), such as hypertension,  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

VA regulations set criteria for a diagnosis of hypertension.  Hypertension is properly diagnosed when diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2012).  Such readings must be confirmed two or more times on at least three different days.  Id.

With respect to Shedden requirement (1), the Veteran has a current diagnosis of hypertension.  The Veteran was originally diagnosed with hypertension in May 2003.  As a result, this requirement is met and the Board now turns to service connection requirements (2) and (3).

The Veteran contends that he has had hypertension since the early 1980's, which has continued until the present.  In short the Veteran has alleged that he first had hypertension during active service and a continuity of symptomatology links the in-service hypertension to his current hypertension disability.  The Veteran and his representative accurately state that the various examinations during service noted "high or low blood pressure," however, as the Board will address, this is not determinative of a diagnosis of hypertension.

The November 2011 VA examiner concluded that the Veteran's current hypertension was less likely than not the result of active service.  After reviewing the Veteran's file, including all service treatment records, the examiner addressed the various in-service notations of high blood pressure: 

"High blood pressure" can be found intermittently in those describing a high amount of stress (the Veteran told this examiner that his job in the service was very stressful).  However, there is no documented evidence of hypertension at the time of his retirement or for the first 12 years after his retirement.  Other risk factors for hypertension that this Veteran has or had include aging, weight gain (which was addressed post military), physical inactivity, and dyslipidemia (present before his HTN was diagnosed.)

As the examiner addressed, at various examinations while in service the Veteran was noted to have "high or low blood pressure."  Service treatment records contain numerous documentations of the Veteran's blood pressure.  His highest diastolic in service was 96 in October 1990.  The Veteran had a diastolic reading of 90 on two occasions, in September 1990 and November 1975.  All other diastolic readings were less than 90mm.  The Veteran's highest systolic reading in service was 154 in July 1974, with a lower systolic at all other times.  Service treatment records do not indicate that the Veteran was formerly diagnosed with hypertension while in service.  While the Board notes that the Veteran had three diastolic readings above the 90mm threshold, the Board does not find these to be conclusive of hypertension while in service.  VA regulations state that hypertension must be "confirmed by readings taken two or more times on at least three different days."  At an October 1990 examination, the Veteran had an initial blood pressure reading of 140/96.  However, at the same examination, the Veteran had a separate reading of 124/70.  Similarly, in November 1975, the Veteran's initial blood pressure reading of 130/90 was followed by readings of 120/56 and 120/70 on the same day.  As an elevated blood pressure consistent with a diagnosis of hypertension was not consistently noted during service, and the Veteran did not have a formal diagnosis while in service, the evidence does not support a finding that the Veteran had hypertension while in service.

The Board has considered the Veteran's lay assertion that his hypertension began in the early 1980's and has continued to the present day.  As the examiner addressed, the record does not contain medical evidence of a diagnosis of hypertension during or within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006),  the evidence does not support a contention that the Veteran suffered from hypertension while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of hypertension requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for hypertension are not met in the instant case.  The Board recognizes that the result of this claim may be confusing in light of the Veteran's noted "high blood pressure" while in service.  However, specific criteria must be met for a diagnosis of hypertension, and despite the notations of "high blood pressure," the competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed hypertension is etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


